Citation Nr: 9911884	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-46 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to May 
1967, including service in the Republic of Vietnam.  He died 
in June 1994; the appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the RO.  

In August 1998, the appellant testified before a Member of 
the Board at the RO.  

In January 1999, the Board requested an expert opinion from a 
medical specialist with the Veterans Health Administration 
(VHA).  The opinion was received by the Board in February 
1999.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era.  

3.  The veteran died of cholangiocarcinoma, first manifested 
many years after service.  

4.  The veteran's fatal cancer is not shown to have been due 
to Agent Orange exposure in service.  



CONCLUSION OF LAW

The veteran's cholangiocarcinoma was not due to disease or 
injury which was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service; nor is a 
service-connected disorder shown to have caused or 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.301, 3.303, 3.307, 3.309, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board also is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the appellant is required to comply 
with 38 U.S.C.A. § 5107(a).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer was caused by 
exposure to Agent Orange during service.  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 1991).  A death will be considered to 
result from a service-connected disability when the evidence 
establishes that disability which is causally related to 
service either caused, or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, even in such cases, consideration must be given 
to whether there may be a reasonable basis to hold that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death, where the service-
connected condition affected a vital organ and was of itself 
of a progressive or debilitating nature.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

The veteran had no disability which was determined to have 
been service connected at the time of his death.  

The veteran's service medical records are entirely negative 
for evidence of cancer.  Indeed, the first evidence of cancer 
was in 1994, many years after his separation from service.  

In March 1994, the veteran was seen at a private medical 
facility complaining of low abdominal pain of one month's 
duration.  The diagnosis was that of prostatitis.  
Approximately one week later, he was seen complaining of 
continuing abdominal pain, back pain, weight loss and loss of 
appetite and sleep.  The assessment was that of abdominal 
pain of unclear etiology, although a gastrointestinal 
malignancy was suspected.  The veteran was referred to a 
gastroenterologist.  

In April 1994, metastatic cholangiocarcinoma was diagnosed.  
The veteran's condition deteriorated rapidly, and, on June 
26, 1994, he died at the age of 49 years.  The death 
certificate lists the immediate cause of death as 
cholangiocarcinoma. 

In an October 1996 letter written to the appellant, James B. 
Daugherty, M.D., indicated that the veteran's cancer, 
cholangiocarcinoma, was a rare cancer with no clearly proven 
cause.  He noted that many cancers were thought to be caused 
by a variety of factors, both environmental and intrinsic 
(such as genetic).  He stated that, "[a]lthough it ha[d] not 
been proven, chemicals such as Agent Orange [could] clearly 
be a suspected cause of such malignant events."  He 
cautioned, however, that he could not state to any degree of 
certainty the cause of the veteran's cancer.  

The veteran's primary care physician, Albert Walter, M.D., 
provided a November 1996 statement.  He noted that he had 
cared for the veteran from March 1994 until his June 26, 
1994, death.  He stated that "[g]iven the rarity of 
[cholangiocarcinoma] in the United States, it [was] my 
feeling that he most likely acquired the disease from some 
type of environmental exposure which could be most likely 
traced back to his involvement in Asia."  

The appellant testified at a hearing at the RO in February 
1997.  She testified that she and the veteran's brother had 
taken the veteran to Dr. Daugherty, a specialist.  She stated 
that Dr. Daugherty had told them that the veteran's type of 
cancer came from toxic chemicals.  She noted that she had 
received benefits as part of the Agent Orange payment program 
which signified to her a potential connection between Agent 
Orange and the veteran's cancer.  She stated that she had 
researched the veteran's cancer and found that his type of 
cancer was caused by toxic chemicals.  

The veteran's brother submitted a statement dated in February 
1997 in which he noted that he and the appellant had taken 
the veteran to see Dr. Daugherty.  He stated that Dr. 
Daugherty had indicated that cholangiocarcinoma was caused by 
toxic chemicals.  

In August 1998, the appellant testified at the RO before a 
Member of the Board.  She again alleged that she had 
researched the veteran's type of cancer and found that it was 
due to toxic chemicals.  She again noted that she and the 
veteran's brother had taken the veteran to see Dr. Daugherty 
who had stated that cholangiocarcinoma was caused by toxic 
chemicals.  The appellant's representative submitted a 
document which was entitled Table 2, Diseases and 
Disabilities Having the Best Chance of Being Added in the 
Future to the Table 1 List of Conditions Connected to Agent 
Orange Exposure.  Among the listed diseases was hepatobiliary 
cancers.  The representative stated that he was not aware of 
the source of the documents.  A notation on the bottom of the 
document states "Self-help Guide on Agent Orange."  

The appellant has submitted copies of several excerpts from 
treatises.  One epidemiological research study concluded that 
environmental exposure to chemicals may play a role in the 
pathogenesis of cholangiocarcinoma.  Another listed 
employment in aircraft and chemical plants among other 
possible risk factors for biliary tract cancers.  The 
appellant also submitted an excerpt from Cancer, Principles & 
Practice of Oncology, 1119-1121 (Vincent T. DeVita, Jr., 
M.D., et al., eds., 5th ed. 1997) (the author of the 
particular excerpt was not included).  Exposure to dioxin was 
among a list of numerous risk factors for cholangiocarcinoma.  
Id. at 1120.  It was noted that "[e]pidemiological studies . 
. . have suggested that dioxin [might] be a causative agent.  
Thus, environmental factors, including . . . chemicals, 
[were] suspected in the recently reported incidence of 
cholangiocarcinomas in West Virginia."  Id. at 1120.  

In January 1999, the Board requested a VHA opinion.  In a 
February 1999 opinion, a VHA expert reviewed the contents of 
the veteran's claims folder and noted that the veteran had 
died of cholangiocarcinoma in 1994.  She pointed out that, 
since the 1970s, several epidemiologic studies had linked 
exposure to phenoxy herbicides and dioxin to some malignant 
tumors.  A phenoxy herbicide is a component of Agent Orange, 
of which dioxin is a contaminant.  Citing a United States Air 
Force epidemiologic study of the unit responsible for aerial 
spraying of Agent Orange in Vietnam, the VHA expert noted 
that these veterans experienced more basal cell skin cancers 
than other veterans.  The VHA expert also cited the DeVita 
reference as suggesting that dioxin might be a potential 
cause of cholangiocarcinoma.  She noted, however, that the 
DeVita reference cited a study conducted by Dr. P.A. Bertazzi 
in Italy for the notion that dioxin might be a cause of 
cholangiocarcinoma.  Dr. Bertazzi had investigated the long-
term health effects of an incident which occurred in Seveso, 
Italy, in 1976 wherein a chemical plant exploded, exposing a 
large population to dioxin.  In a 1993 report published by 
Dr. Bertazzi, it was noted that, in none of the contaminated 
areas, was the overall risk of developing cancer 
significantly elevated.  The researchers found, however, that 
men were more likely to develop leukemia, lymphomas and soft 
tissue sarcomas, and women were more likely to get 
gallbladder or bile duct cancer (cholangiocarcinoma) compared 
to their counterparts in the dioxin-free areas.  In 1997 and 
1998 publications, Dr. Bertazzi concluded that, although 
there was evidence of an increase in cancer of the rectum in 
males and cancer of the lymphatic and hematopoietic system in 
males and females, there was no significant increase in the 
risk of hepatobiliary cancer.  

The VHA expert summarized the studies noting that "the 
epidemiologic studies of veterans exposed to Agent Orange 
during the Vietnam War [did] not support an increased 
incidence of cholangiocarcinoma."  She concluded that, 
"[f]rom the epidemiologic evidence in the medical 
literature, there does not appear to be an association 
between the patient's cholangiocarcinoma and his exposure to 
Agent Orange."  


Analysis

First, there is absolutely no medical evidence of cancer 
during the veteran's period of service or within one year of 
his separation therefrom.  Indeed, the appellant makes no 
such contention.  The appellant contends that the veteran 
died from cancer due to Agent Orange exposure in service.

The Board recognizes that the medical evidence is somewhat 
contradictory concerning whether the veteran's fatal 
carcinoma was due to Agent Orange.  On the one hand, Drs. 
Daugherty and Walter suggested that the veteran's 
cholangiocarcinoma might be due to Agent Orange exposure in 
the Republic of Vietnam.  Indeed, some of the medical 
treatises suggested such a possibility.  On the other hand, 
the VHA expert reviewed the evidence and determined that 
there was no such relationship.  

Again, Dr. Daugherty simply noted that chemicals such as 
Agent Orange was a suspected cause of cholangiocarcinoma.  He 
acknowledged that he could not state to any degree of 
certainty the cause of the veteran's cancer.  Dr. Walter was 
more definitive in attributing the veteran's cancer to his 
service in Asia.  Dr. Walter, however, did not provide a 
scientific basis for his opinion.  He merely attributed the 
cancer to his service in Asia because the cancer was rare in 
the United States.  

The VHA expert, however, reviewed scientific literature which 
then showed no association between Agent Orange and the 
particular cancer from which the veteran suffered.  She 
refuted the DeVita treatise by showing that Dr. Bertazzi's 
research, on which the relationship between Agent Orange and 
cholangiocarcinoma was suggested, had been updated in 1997 
and 1998 and that the evidence showed no significant increase 
in the risk of hepatobiliary cancer.  That is, the VHA expert 
pointed out that actual scientific research had shown no 
relationship between Agent Orange and cholangiocarcinoma.  
Thus, the Board finds the opinion of the VHA expert more 
persuasive than that of Dr. Walter and the cited treatise 
excerpts, and not inconsistent with that of Dr. Daugherty.  

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) (1998) and is 
therefore not presumed to have been exposed to a herbicide 
agent during such service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  See also McCartt v. West, 12 Vet. App. 164 (1999) 
(both service in the Republic of Vietnam and the 
establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent); but see VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part VI,  7.20b (unless there is affirmative evidence 
to the contrary, a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to a herbicide agent).  Nonetheless, as 
discussed hereinabove, assuming arguendo that the veteran was 
exposed to Agent Orange during service, the preponderance of 
the evidence is still against the appellant's claim.  

As the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death, 
service connection is denied.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

